DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

              CHAI DEVELOPERS LIMITED PARTNERSHIP,
                            Appellant,

                                   v.

          FLORIDA DEPARTMENT OF TRANSPORTATION,
                         Appellee.

                             No. 4D16-4308

                             [May 17, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Carol Lisa Phillips, Judge; L.T. Case No. 12-9485(25).

  Adam Richardson and Philip M. Burlington           of   Burlington   &
Rockenbach, P.A., West Palm Beach, for appellant.

  Bradley S. Gould of GrayRobinson, P.A., Miami, for appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, FORST and KLINGENSMITH, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.